FILED
                            NOT FOR PUBLICATION
                                                                             OCT 22 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

MIGUEL ANGEL ROMERO,                             Nos. 15-70643
                                                      17-70084
              Petitioner,
                                                 Agency No. A078-682-508
 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

              Respondent.


                      On Petitions for Review of Orders of the
                          Board of Immigration Appeals

                            Submitted October 18, 2018**
                              San Francisco, California

Before: WALLACE and GRABER, Circuit Judges, and LASNIK,*** District
Judge.

      Petitioner Miguel Angel Romero is a native and citizen of Mexico who is

subject to a final order of removal. In No. 15-70643, he timely petitions for review

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      ***
        The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
of the Board of Immigration Appeals’ ("BIA") order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. In No. 17-70084,

Petitioner timely petitions for review of the BIA’s denial of his motion to reopen.

      1. The petition for review in No. 15-70643 is moot because the original

felony conviction that underlies the BIA’s decision was later designated as a

misdemeanor and was set aside. The BIA recognized as much in its decision in

No. 17-70084. Accordingly, we dismiss the petition in No. 15-70643. See Foster

v. Carson, 347 F.3d 742, 745–46 (9th Cir. 2003) (dismissing the plaintiffs’ appeal

as moot).

      2. In No. 17-70084, the BIA denied reopening on the ground (among

others) that Petitioner failed to establish a reasonable likelihood that he is eligible

for cancellation of removal, which he must do to obtain reopening. Salim v.

Lynch, 831 F.3d 1133, 1139–40 (9th Cir. 2016). We review for abuse of

discretion. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). One of the

requirements for cancellation of removal is continuous physical presence for at

least 10 years immediately preceding the date of the application. 8 U.S.C.

§ 1229b(b)(1)(A). Petitioner cannot meet that requirement because he conceded in

writing (and other evidence confirms) that he accepted voluntary return to Mexico

on two occasions during the 10-year period, which broke his continuous physical


                                            2
presence. Under the circumstances, the BIA did not abuse its discretion by

denying the motion to reopen.

      Petition in No. 15-70643 DISMISSED. Petition in No. 17-70084

DENIED.




                                        3